DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 3/24/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "145" and "147" have both been used to designate the same structure (see Fig. 1a).  Similarly reference characters “120” and “148” have both been used to designate the same structure (see Fig. 1a)Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 6-11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16-17, it is unclear what the distinction or differentiation between the sidewalls and the intermediate wall corresponds too.  As such it is unclear where specifically the intermediate wall lies, and where it begins and ends.  As best understood by the Examiner, the two sidewalls are joined at line 121, according to the original disclosure, and as such it is unclear what is and is not considered to be the intermediate wall.  In light of above, it is unclear how the intermediate wall can comprise the region of increased flexibility comprising a through hole, compared to the side walls, since, as best understood by the Examiner, the through hole is formed at least in part in the sidewalls as well.  Additionally, it is unclear how such increased flexibility is measured, considered, directed or otherwise compared from the intermediate wall and the sidewalls, since the structure which provides the flexibility is formed on all surfaces.  As best understood by the Examiner, the claim is interpreted according to the structure shown and described in the original disclosure; that is, a through hole in a portion of the device which provides implicit increased flexibility due to the removal of the material, compared to an area without the through hole, including portions of the sidewalls which do not comprise the through hole.  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 2007/0254263 A1) in view of Beggs (US 2008/0113315 A1).
Regarding claim 1, as best understood by the Examiner, McDonald discloses a dental wedge (see Fig. 1 and 7) capable of creating space between adjacent teeth, the dental wedge comprising: an elongated body (1) extending from an outer end (2) to an opposite inner end (8), the body comprising a longitudinal intermediate wall (10), a longitudinal first side wall (16) connected to the intermediate wall, and a longitudinal second side wall (16’) connected to the intermediate wall, the first side wall and the second side wall each flaring away from the intermediate wall such that a first distal end 
 McDonald additionally discloses wherein the first side wall includes a first outwardly protruding region (e.g. wider portion of 16 between 9 and 5), the second side wall includes a second outwardly protruding region (e.g. wider portion of 16’ between 9 and 5; opposite side); the first and second outwardly protruding region located adjacent an inner end of the body (see above); and the first side wall includes a third outwardly protruding region (e.g. wider portion of 16 between 9 and 2) located adjacent the outer end of the body, the first and third outwardly protruding region defining a first concave section (9 on 16) of the first side wall, and the second side wall includes a fourth outwardly protruding region (e.g. wider portion of 16’ between 9 and 2; opposite side) located adjacent the outer end of the body, the second and fourth outwardly protruding regions defining a second concave section of the second side wall (9 on 16’).  McDonald, however does not teach wherein the intermediate wall includes a region of increased flexibility, comprising a through hole in the intermediate wall extending from the top surface to the bottom surface, compared to each of the first and second side wall as required and best understood by the Examiner. 
Beggs, however, teaches a dental separator (see Figs.1-2), with an elongated body extending from an outer end to opposite inner end (e.g. sections on opposite sides of teeth as shown in Fig. 2), a longitudinal intermediate wall (e.g. central portion 
Additionally, regarding claim 6, it is noted that in the modified device of McDonald/Beggs, as combined above, the region of increased flexibility is positioned in 
Regarding claims 10 and 11, McDonald/Beggs, as combined above, does not teach wherein the intermediate wall includes a second region of increased flexibility, comprising a second through hole in the intermediate wall, compared to each of the first and second side walls as required.  However, it is noted that such modification would merely involve a duplication of a known part of the device (e.g. the through hole in the intermediate wall), which has been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of McDonald/Beggs, as combined above, to include a second region of increased flexibility in the form of a second through hole in the intermediate wall, as such modification would merely involve the duplication of a known part of a device, which has been held to be within the skill of the ordinary artisan (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  It is noted that should the intermediate wall of the device of McDonald/Beggs be further modified with a second through hole, as combined above, the resultant intermediate wall would comprise a second region of increased flexibility compared to each of the first and second sidewalls, implicitly, and as best understood by the Examiner, since material has been removed, reducing the strength and increasing flexibility of the intermediate portion as required.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Beggs, as combined above, further in view of Gores (US 3890714).
Regarding claim 9, McDonald/Beggs, as combined above, discloses all the features of the claimed invention, including the third and fourth outwardly protruding regions (see above), but does not explicitly teach wherein the third and fourth regions include notches defining at least one movable tabs in the respective side walls as required. 
Gores, however, teaches a dental wedge (Fig. 2) comprising first and second sidewalls (10 and 12) comprising notches (25) forming movable tabs/teeth (area of wall between notches and bottom surface).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of McDonald/Beggs, as combined above, to include Gore’s notches forming movable tabs, as such modification would improve retention of the device between the teeth (see Gores, col 4, lines 60-67).  It is noted that should the sidewalls of the device of McDonald/Beggs, as combined above, be modified to include the notches as taught by Gores, as combined above, the sidewalls, including the third and fourth protruding regions, would comprise the notches forming the movable tabs as required.  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 2007/0254263 A1) in view of Fischer et al (US 6468080 B1).
Regarding claim 13, McDonald discloses a dental wedge (see Fig. 1 and 7) capable of creating space between adjacent teeth, the dental wedge comprising: an elongated body (1) extending from an outer end (2) to an opposite inner end (8), the 
 McDonald additionally discloses the first side wall includes a first outwardly protruding region (e.g. wider portion of 16 between 9 and 2) located adjacent the outer end of the body, and the second side wall includes a second outwardly protruding region (e.g. wider portion of 16’ between 9 and 2; opposite side) located adjacent the outer end of the body (per claims 14-15).  
McDonald does not explicitly teach wherein the first and second outwardly protruding regions include notches defining at least one movable tabs in the respective side walls, wherein some of the movable tabs in the first side wall have different lengths as required. 
Fischer et al, however, teaches a dental wedge (see Fig. 1) comprising an intermediate wall (where sidewalls meet), a first side wall (first angled side of wedge) and a second side wall (second angled side of wedge), and wherein the sidewalls have notches (spaces cut into sidewalls of wedge) defining at least one movable tab (remaining extending pieces of sidewall of wedge) in the sidewalls, and wherein some .  
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Fischer, as combined above, further in view of Harsany, as best understood by the Examiner.
Regarding claims 16-17, McDonald/Fischer, as combined above, discloses all the features of the claimed invention, however does not teach wherein the intermediate wall includes a region of increased flexibility, comprising a through hole in the intermediate wall, compared to each of the first and second side wall as required and best understood by the Examiner. 
Harsany, however, teaches a dental wedge (see Fig. 8) comprising an intermediate wall (20), a first sidewall (16) and a second sidewall (18) connected to the intermediate wall, wherein the intermediate wall comprises a through hole (formed by . 
Response to Arguments
Applicant's arguments filed 3/24/201 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments. 
Regarding Applicant’s arguments to the rejections under 35 USC 112 above, the Examiner notes that there is not distinction or clarification of the terms provided, beyond that which was already disclosed, and as such, are not persuasive.  See rejections and objections to the drawings above.  Therefore, Applicant’s arguments have been fully considered but are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDWARD MORAN/Primary Examiner, Art Unit 3772